t c summary opinion united_states tax_court david m marx petitioner v commissioner of internal revenue respondent docket no 10463-01s filed date david m marx pro_se guy h glaser for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure the sole issue for decision is whether petitioner is subject_to the alternative_minimum_tax amt some of the facts in this case have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner lived in los angeles california during petitioner was employed by sun microsystems inc as a programmer on his timely filed form_1040 u s individual_income_tax_return for petitioner reported the following items of income line amount wages dollar_figure 8a taxable interest dollar_figure ordinary dividends dollar_figure capital_gain dollar_figure total income dollar_figure dollar_figure adjusted_gross_income dollar_figure in preparing his tax_return petitioner correctly claimed no deduction for a personal_exemption because the exemption_amount was completely phased out pursuant to sec_151 in further preparing his return petitioner determined that he incurred the following amounts for taxes paid during that qualified as itemized_deductions pursuant to sec_164 state_and_local_income_taxes dollar_figure personal_property_taxes dollar_figure total itemized_deductions dollar_figure since petitioner’s adjusted_gross_income for exceeded - - dollar_figure he calculated the sec_68 limitation on his otherwise allowable itemized_deductions and determined he was required to reduce his total itemized_deductions by dollar_figure thus petitioner’s total itemized_deductions were limited to dollar_figure accordingly petitioner decided to deduct the sec_63 standard_deduction for a single individual in the amount of dollar_figure in lieu of electing to deduct the lesser limited itemized_deduction amount of dollar_figure petitioner then computed his taxable_income and income_tax_liability using the maximum capital_gains_rate method as follows adjusted_gross_income dollar_figure less standard_deduction dollar_figure taxable_income dollar_figure total_tax sec l c h dollar_figure because petitioner claimed the standard_deduction he was not required to file schedule a itemized_deductions however petitioner filed a blank schedule a with his income_tax return reporting absolutely no information or deductions on the form further petitioner did not report any amt on his form_1040 nor did he include form_6251 alternative minimum tax-- individuals with his return after receiving petitioner’s income_tax return respondent sent petitioner correspondence informing petitioner that form_6251 was required to process the return accurately respondent requested that petitioner file a form_6251 timely thereafter - petitioner completed the form_6251 and submitted a copy to respondent in computing his alternative_minimum_taxable_income amtt on form_6251 petitioner made the following three adjustments he increased the amti amount by the dollar_figure of taxes paid during the year he increased the amti amount by dollar_figure for tax-exempt_interest from private_activity_bonds issued after date and he decreased the amti amount by the dollar_figure that represents the amount by which his otherwise allowable itemized_deductions would have been limited had he elected to itemize his deductions for regular_tax purposes petitioner made no adjustment to his amti for the dollar_figure standard_deduction he actually deducted on form_1040 on the basis of his above adjustments in arriving at amti petitioner determined that he owed no amt for upon reviewing petitioner’s form_6251 respondent disallowed petitioner’s adjustments to amti for the itemized_deductions that were not used in computing regular taxable_income respondent’s position is that taxpayers who claim the standard_deduction for regular_tax purposes may not use itemized_deductions for amt purposes respondent recomputed petitioner’s amti by making an increasing adjustment for the dollar_figure standard_deduction claimed on petitioner’s form_1040 respondent made no corresponding - - adjustment to amti for the dollar_figure of tax-exempt_interest from private utility bonds that petitioner reported on his form_6251 the record is devoid of an explanation why the tax-exempt_interest was not included in respondent’s computation on the basis of the above adjustments respondent determined in the notice_of_deficiency that petitioner was subject_to dollar_figure of amt for the amt provisions of the internal_revenue_code code sections were enacted to establish a floor for tax_liability so that a taxpayer will pay some tax regardless of the exclusions deductions and credits otherwise available to him under the regular income_tax statutes see s rept pincite 1986_3_cb_1 the amt provisions accomplish this goal by eliminating favorable treatment given to certain items for purposes of the regular income_tax see sec_55 and pursuant to sec_55 the amt is applicable only if and to the extent that the tentative_minimum_tax exceeds the taxpayer’s regular_tax ' the starting point in computing the amt liability is determining the amti which equals the taxpayer’s taxable_income for the year with the adjustments provided in sec_56 and sec_58 and increased by the amount of tax ' for petitioner the term ‘regular tax’ means the regular_tax_liability for the taxable_year as defined in sec_26 sec_55 -- - preference items set forth in sec_57 to determine the taxable_amount of amti the amti is reduced by an exemption_amount which for a single_taxpayer is dollar_figure subject toa gradual phaseout of the exemption_amount as amti exceeds dollar_figure see sec_55 the applicable amt rates are then applied to the amti as reduced by the exemption_amount to determine the tentative_minimum_tax tmt see sec_55 if the taxpayer reports capital_gains on form_1040 the tmt is the lesser_of the amount of amt determined without regard for sec_55 or the amount of amt determined applying the maximum rate_of_tax on net capital_gains pursuant to sec_55 the taxpayer’s regular income_tax amount is then compared to the tmt if the tmt is greater than the regular income_tax the difference is added to the regular_tax amount to determine the final tax_liability for the taxable_year see sec_55 petitioner does not dispute that he is subject_to the amt he simply argues that he has no amt liability petitioner bases his argument on his belief that the code allows him to claim the standard_deduction for regular_tax purposes and use his otherwise allowable itemized_deductions to compute his amti for amt purposes specifically petitioner asserts that even though he elected to claim the standard_deduction for regular_tax purposes he is entitled to use the full value of his itemized_deductions when computing amt because sec_56 f provides that the sec_68 limitation does not apply when determining the amount of amti however petitioner’s argument is based on his narrow interpretation of the code further petitioner misunderstands the application of sec_56 f and the operation of sec_56 as a whole when interpreting statutes the function of courts is to construe the language of the statute to give effect to the intent of congress 101_tc_225 affd 64_f3d_1406 9th cir where possible the words of the statutes should be interpreted in their ordinary everyday sense 331_us_1 a statute is to be construed so as to give each of its provisions full effect and not to render parts of the statute inoperative or superfluous 663_f2d_522 5th cir accordingly sec_56 should be read in its entirety as part of a single statutory scheme and not so as to render part of the statute inoperative sec_56 in pertinent part provides as follows sec_56 adjustments applicable to individuals ---- in determining the amount of the alternative_minimum_taxable_income of any taxpayer other than a corporation the following treatment shall apply in lieu of the treatment applicable for purposes of computing the regular_tax limitation on deductions --- --- - a in general --no deduction shall be allowed- for any taxes described in paragraph or of sec_164 ef standard_deduction and deduction for personal exemptions not allowed --the standard_deduction under sec_63 the deduction for personal exemptions under sec_151 and the deduction under sec_642 shall not be allowed f sec_68 not applicable ---- sec_68 shall not apply when reviewed in its entirety and given full effect sec_56 provides for adjustments for taxpayers who either claimed the standard_deduction or elected to itemize deductions for regular_tax purposes since amti is determined by making adjustments to regular taxable_income the sec_56 adjustments correspond to items that were used to determine the taxpayer’s regular taxable_income thus if the taxpayer claimed the standard_deduction for regular_tax purposes sec_56 he requires an adjustment in arriving at amti for the standard_deduction amount accordingly if the taxpayer elected to itemize deductions sec_56 requires adjustments in arriving at amti for certain itemized_deductions claimed for regular_tax purposes further if the itemized_deductions actually claimed for regular_tax purposes were limited pursuant to sec_68 sec_56 f requires the taxpayer to - recompute the itemized_deductions actually claimed as if the sec_68 limitation did not apply nowhere in sec_56 is there a provision that allows the taxpayer to make amti adjustments for itemized_deductions when the taxpayer claimed the standard_deduction in computing regular taxable_income nor does sec_56 specifically allow the taxpayer to limit his amt liability by choosing between the amti adjustments for the standard_deduction or itemized_deductions for amt purposes when the taxpayer claimed the standard_deduction for regular_tax purposes the code simply does not allow the taxpayer to pick and choose which sec_56 adjustments apply in an attempt to get favorable amt treatment once the taxpayer either elects to itemize deductions or claims the standard_deduction for regular_tax purposes the taxpayer must make sec_56 adjustments that directly correspond to the deductions claimed for regular_tax purposes specifically addressing petitioner’s argument sec_56 f provides only that the sec_68 limitation on itemized_deductions shall not apply when computing amti this provision by its terms does not apply to itemized_deductions that would have been limited by sec_68 had the taxpayer not claimed the standard_deduction instead rather sec_56 f simply provides that sec_68 shall not apply so that a taxpayer who elected to itemize deductions for regular_tax -- - purposes must recompute those itemized_deductions for amt purposes without regard to the sec_68 limitation for sec_56 f to apply at all the taxpayer must have elected to itemize deductions for regular_tax purposes and had those deductions reduced pursuant to sec_68 petitioner’s interpretation goes well beyond the limited application of sec_56 f to interpret sec_56 f alone without giving full effect to all the provisions of sec_56 renders sec_56 he inoperative petitioner’s argument is a narrow interpretation that overlooks sec_56 ee by strictly isolating sec_56 f petitioner is attempting to change the meaning of the statute as a whole the only way petitioner’s argument would have validity would be if sec_56 contained a provision allowing the taxpayer to pick and choose which adjustments were most favorable to his particular tax situation or a provision allowing for adjustments for itemized_deductions that were not deducted for regular_tax purposes because the standard_deduction was claimed however no such provisions exist in the code when read as a whole sec_56 requires the taxpayer to make adjustments for amt purposes in a manner consistent with decisions made for regular_tax purposes accordingly petitioner’s argument that sec_56 f allows him to compute amti using the full value of his otherwise allowable itemized_deductions when he claimed the standard_deduction for regular_tax purposes is without merit we have reviewed respondent’s computations of petitioner’s amt for and find that they comport with the provisions of sec_55 and sec_56 however respondent did not include the dollar_figure of tax-exempt_interest from private_activity_bonds reported on petitioner’s form_6251 when respondent determined the amti amount had respondent correctly included this amount the amti would have been increased by dollar_figure thereby increasing petitioner’s amt by an additional dollar_figure because respondent did not either include the tax-exempt_interest in the amt computation included in the notice_of_deficiency or assert a claim for an increased deficiency pursuant to sec_6214 a petitioner is not subject_to the additional dollar_figure of amt because petitioner claimed the standard_deduction in computing taxable_income for regular_tax purposes he is required to use the standard_deduction amount when determining amti for amt purposes accordingly petitioner is precluded from using itemized_deductions for amt purposes and is liable for the dollar_figure of amt determined by respondent respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
